IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
5:17-CV-509-BR

IREN ALVERSON,
Plaintiff,

v. ORDER
NATIONAL CREDIT SYSTEMS, INC.;
TRANS UNION LLC; and EXPERIAN
INFORMATION SOLUTIONS, INC.,

Defendants.

This case comes before the court on motions by plaintiff Iren Alverson (“plaintiff’) to
modify the scheduling order (D.E. 42) by extending the deadline for mediation and for a status
conference (D.E. 43). In her motions, plaintiff advises that a lack of diligence by defendant
National Credit Systems, Inc. (“NCS”) to retain local counsel has resulted in delays in
prosecuting this action. No responses to plaintiffs motions have been filed. Since the time
plaintiff filed her motions, Susan Hargrove of the law firm of Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, L.L.P., has made an appearance as counsel for NCS. See Susan Hargrove
Notice of Appear. (D.E. 44).

For good cause shown, plaintiff’s motions are ALLOWED. A telephone status
conference will be held with the parties on Thursday, 29 November 2018, at 2:30 p.m. At the
telephone conference, the court will hear from the parties regarding a new deadline for them to
conduct mediation Counsel shall contact Deputy Clerk Bobbie Horton no later than noon on
Wednesday, 28 November 2018, at (919) 645-1774 to make appropriate telephonic

arrangements At the conference, counsel shall be prepared to discuss the need for any further

amendments to the scheduling order, and whether any issues presented in plaintiffs pending
motion to compel (D.E. 32) have since been resolved and no longer require court resolution

SO ORDERED, this g day of November 2018.

 

Jam`bs Ms \)

United States Magistrate Judge

